Citation Nr: 0527458	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from September 29, 1999?

2.  Entitlement to an effective date earlier than July 2, 
2004, for a grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran testified before the undersigned 
at a videoconference hearing held in April 2002.  The Board 
remanded this case in September 2003.

In a May 2005 rating decision, the RO granted entitlement to 
a TDIU, effective July 2, 2004.  In a June 2005 statement, 
the veteran expressed disagreement with the effective date 
assigned the grant.  As will be discussed in further detail 
below, further procedural development is required with 
respect to the claim for an earlier effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, the RO, in a May 2005 rating 
decision, granted entitlement to a TDIU and assigned an 
effective date of July 2, 2004.  In a June 2005 statement, 
the veteran argued that the 100 percent rating assigned him 
(that is, the TDIU) should be made retroactive to April 2000.  
In a July 2005 statement, his spouse indicated that the TDIU 
award should be made effective May 1999.  Despite the 
veteran's notice of disagreement, however, the record shows 
that he has not been provided a statement of the case with 
respect to the issue of entitlement to an effective date 
earlier than July 2, 2004, for the grant of a TDIU.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claim, it must be remanded for 
further development by the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Turning to the PTSD issue, the record shows that the RO 
granted service connection for PTSD in April 2000, assigning 
a 50 percent evaluation therefor effective September 29, 
1999.  The veteran has appealed the initial rating assigned 
the PTSD.  In May 2005, the RO increased the evaluation 
assigned the disorder to 70 percent disabling, effective July 
2, 2004.  

In connection with the September 2003 remand, the RO 
scheduled the veteran for a VA psychiatric examination.  The 
referenced examination was conducted in August 2004.  
Unfortunately, the transcriptionist was evidently unable to 
understand all of the examiner's dictation, as there are 
blank lines instead of words located in several sections of 
the examination report, including in the sections for 
recording subjective complaints and the results of the mental 
status examination.  The report apparently was not returned 
to the examiner to allow him to provide the intended words.  
Moreover, the examiner did not address the social and 
occupational impairment caused by the veteran's PTSD, other 
than to assign a Global Assessment of Functioning (GAF) score 
of 50; he did not offer an explanation as to the significance 
of that score.  The examiner listed several physical 
disorders for the AXIS III diagnoses.

In a September 2004 statement, the veteran's spouse explained 
that they were interviewed by the August 2004 examiner for a 
total of no more than 15 minutes (compared to the 28 minutes 
reported by the examiner), during which time he reportedly 
appeared impatient and was taking phone calls.
 
The Board notes that the veteran has been unemployed for a 
number of years.  He is receiving disability benefits from 
the Railroad Retirement Board, based apparently on a 
combination of psychiatric and physical disorders; records 
from the Railroad Retirement Board are on file.  Also on file 
is a form completed by Dr. R. Sinha in July 2004.  Dr. Sinha 
assigned the veteran a GAF score of 45 to 50, and concluded 
that the appellant was unable to work in a competitive 
position due to PTSD.  Dr Sinha, however, went on to describe 
the veteran as only moderately impaired from PTSD, and 
specifically identified multiple areas of occupational and 
social functioning in which only moderate impairment was 
present.

Under the circumstances, and given the contradictory 
information as to whether the veteran is totally impaired 
occupationally and socially due to his sole service connected 
disorder, the Board is of the opinion that further VA 
examination is warranted.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to an effective date 
earlier than July 2, 2004, for a grant of 
a total rating based on individual 
unemployability due to service-connected 
disability.  The veteran must be notified 
of the need to file a timely substantive 
appeal with respect to the May 2005 
rating decision in order to preserve his 
right to have his appeal reviewed by the 
Board.  If the veteran submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development.  If, and only if, 
a timely substantive appeal is submitted, 
the issue should be certified on appeal 
to the Board.  

2.  The RO should forward a copy of the 
August 2004 VA examination report to the 
examiner who performed that evaluation, 
if available, and request that he replace 
each blank line on the examination report 
with the intended word(s).  If the 
examiner is unable to comply with this 
instruction, he should so state, and 
provide a brief explanation. 

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a physician with appropriate 
expertise, preferably one who has not 
previously examined the veteran, to 
determine the nature and severity of the 
appellant's service-connected PTSD.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheet for evaluating PTSD the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.  The 
examiner should specifically indicate 
with respect to each of the psychiatric 
symptoms identified under the schedular 
criteria for rating mental disorders 
whether such symptom is part of the 
veteran's service-connected PTSD or 
whether the symptom is part of another 
disorder.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from PTSD, to include whether 
the disorder alone renders the veteran 
unemployable.  A global assessment of 
functioning score with an explanation of 
the significance of the score assigned 
must be provided.  

The rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of what evaluation is warranted for 
PTSD for the period from September 29, 
1999?  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


